NUMBER 13-10-00312-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RODRIGUEZ & JONES,                                                        Appellant,

                                          v.

DARIO BARGAS, JR.,                                                         Appellee.


              On appeal from the County Court at Law No. 3
                       of Nueces County, Texas.



                        MEMORANDUM OPINION
            Before Justices Rodriguez, Garza, and Benavides
                   Memorandum Opinion Per Curiam

      Appellant, Rodriguez & Jones (a partnership formerly known as Bargas,

Rodriguez, & Jones), perfected an appeal from a judgment entered in County Court at

Law No. 3 in Nueces County, Texas, in cause number 08-60151-3. On November 19,

2010, this Court issued an Order Abating Appeal and referred the case to mediation.
       The appellant has now filed a motion to dismiss on grounds that all matters in

controversy between the parties in this cause have been fully compromised and settled.

The parties request that this Court dismiss the appeal.

       The Court, having considered the documents on file and the motion to dismiss, is

of the opinion that the motion should be granted.           See TEX. R. APP. P. 42.1(a).

Accordingly, the case is REINSTATED, the motion to dismiss is GRANTED, and the

appeal is hereby DISMISSED. Costs will be taxed against appellant. See TEX. R. APP. P.

42.1(d) ("Absent agreement of the parties, the court will tax costs against the appellant.").

Having dismissed the appeal at the parties’ request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                                PER CURIAM

Delivered and filed the
3rd day of February, 2011.




                                             2